THE COURT.
The defendant was convicted in the Superior Court of Stanislaus County of a felony, to wit: Attempt to commit the infamous crime against nature.
The transcript on appeal was filed in this court July 5, 1930. No brief has been filed in behalf of appellant. The cause was regularly placed on the calendar for oral argument on December 1, 1930. No appearance was made for appellant at the time the case was called for hearing. Pursuant to the provisions of section1253 of the Penal Code the judgment and the order are affirmed. *Page 145